of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita conex-119191-08 number info release date uil ------------------------- --------------------- ---------------------- dear -------------- this letter responds to your letter dated date we recognize the hardship you and many others have suffered from the devastation caused by hurricane katrina since august of the service has been providing extensive guidance to the victims of hurricanes katrina rita and wilma on tax issues relating to these disasters including guidance to homeowners on the tax treatment of road home grants from the louisiana recovery authority road home grants the road home grant program was established to compensate homeowners for damage to their residences from hurricanes katrina and rita the tax law generally does not require taxpayers to include road home grants in income therefore if you did not claim a casualty_loss on your tax_return for damage to your residence caused by hurricane katrina then you are not required to report the road home grant as income an exception to this general_rule applies if you properly claimed a casualty_loss deduction in a prior tax_year for damage to your residence and in a later tax_year you receive a grant to compensate you for all or part of the previously deducted loss under these circumstances the tax_benefit_rule requires you to report the grant as income on your return in the tax_year in which you receive it to the extent the casualty_loss deduction you claimed in a prior tax_year for damage to your residence reduced your tax in the prior year the service has issued frequently asked questions addressing the tax treatment of road home grants and similar forms of compensation we have enclosed copies of the frequently asked questions relating to the tax treatment of grant proceeds these questions are posted on the irs website and may be found using the following link www irs gov businesses small article id html this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2008_1 sec_2 2008_1_irb_7 conex-119191-08 if you have any additional questions please contact ----------------------of our office at ----- -------------------- sincerely _____________________________ thomas d moffitt chief branch income_tax accounting enclosure
